DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15, 21, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite a processing device to receive and process data and display a point on a display, which is an abstract idea. This judicial exception is not integrated into a practical application because the combination of elements fails to integrate the judicial exception into a practical application and the claims are directed to an abstract idea because it amounts to simply implementing the abstract idea on a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the sensors, channels, memory, and display do not add significantly more to the exception and only process the received data to display a point, which elements are well-understood, routine, conventional computer functions as recognized by the court decisions listed in MPEP 2106.05d.
The claims are directed to an abstract idea and/or the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to a general computer performing a calculation.  The claims are directed to an Thus, the recited generic computer components perform no more than their basic computer functions. These additional elements are well‐understood, routine and conventional limitations (see cited document(s)) that amount to mere instructions or elements to implement the abstract idea.  In addition, the end result of the system/method, the essence of the whole, is a patent-ineligible concept.  See the recent decisions by the U.S. Supreme Court, including Alice Corp., Myriad, and Mayo.  In addition, the current claims are similar to other recent court decisions dealing with analyzing, comparing, and/or displaying data, such as Electric Power Group, Digitech, Grams, and Classen.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 1, line 13, “a marking point for the occurrence a start and end…” is vague and appears to be not worded correctly.  It is unclear what is being claimed.  Does this mean there is one marking point for the occurrence of both the starting and ending of the vibration event?  And how is the one marking point determined and where is it placed in regards to the start or end of the event? Or does this mean that there are two marking points, one marking point for the start of the vibration event and one marking point for the end of the vibration event? (e.g. “defining marking points for the occurrence of a start and an end of each of the heart vibration events”). 
Similarly, claims 21 and 22 have these problems listed above for claim 1.
In claim 2, “separating…by configuring the one or more processors using deep belief networks” is vague as it appears to be not worded correctly and unclear if the deep belief networks are being positively recited or functionally recited.  If the networks are being functionally recited, it is suggested to state the processor is “configured” to use deep belief networks, such as “wherein the one or more processors are configured to use deep belief networks to perform the separating…”.
In claim 9, line 3, “wherein each of separated sources of cardiopulmonary vibrations results from…” makes the claim incomplete for omitting an element to produce the separated sources of cardiopulmonary vibrations. 
In claim 12, line 4, “using PCA among algorithms of mean removal…” is vague as it is unclear what this phrase means in regards to “among”.  Does this mean the PCA also uses one of those other algorithms?
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15, 21, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10531839. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower and meet the limitations of this application’s broader claims.  In addition, it would have been obvious to one having ordinary skill in the art at time the invention was made/before it was effectively filed to have modified the patented claims to use principal component analysis to separate/mark the intervals, using mean removal, or a deep learning algorithm for the defined marking point, as is well known and common knowledge in the art, since it would provide the predictable results of a conventional algorithm to reduce the dimensionality of the data and minimize information loss and ensures that the first principal component describes the direction of maximum variance, and provide a machine learning algorithm based on artificial neural networks to quickly and accurately analyze and progressively extract higher level features from raw input data to indicate cardiac events.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 are rejected under 35 U.S.C. 102a1 as being anticipated by Kale et al. (20170188866).  Kale discloses the use of PCA to separate the vibration events and mark the points (e.g. paras. 5, 26, 29, etc.) using a non-invasive sensor (e.g. figure 1, claims 1-15, etc.) to present a marking point on the display (e.g. figure 1, claims 1-15, etc.).  Note that the parent CIP application discloses all of the claimed elements but does not disclose the claimed deep learning algorithm, which is used in alternative claim language and therefore only requires one or the other of PCA or deep learning in the prior art.  In regards to claim 12, it is unclear what is being further claimed in regards to the PCA and mean-removal/min-max removal/different window length.  As best understood by the examiner, Kale teaches the PCA mean removal since he uses PCA which requires mean subtraction/removal to ensure that the first principal component describes the direction of maximum variance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the alternative, claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kale et al.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the application (and is admitted prior art as the applicant has not specifically pointed out the errors in the examiner’s findings and/or provided evidence of non-obviousness) to have modified the system and method as taught by Kale, with PCA mean removal, as is well known and common knowledge in the art, since it would provide the predictable results of a classical PCA algorithm which requires mean subtraction/removal to ensure that the first principal component describes the direction of maximum variance.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kale (20170188866) in view of Parchani et al (2021/0127983).  Kale discloses the claimed invention using PCA for defining the marking point, but does not disclose a deep learning algorithm for defining the marking point.  Parchani discloses the use of a deep learning algorithm (e.g. paras. 42, 60, etc.)  to mark different heart events, such as mitral and aortic valve events, to provide a machine learning algorithm based on artificial neural networks to quickly and accurately analyze and progressively extract higher level features from raw input data to indicate cardiac events.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Kale, with the use of a deep learning algorithm as taught by Parchani, since it would provide the predictable results of a machine learning algorithm based on artificial neural networks to quickly and accurately analyze and progressively extract higher level features from raw input data to indicate cardiac events.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Brockway et al (2014/0296726) in view of Burns et al (2011/0263994).  Brockway discloses the claimed invention having an ECG and acoustic sensor unit (e.g. para. 44, figure 1, etc.) having a processor, memory, and one or more channels (e.g. figure 1, para. 94, etc.) to receive heart vibration events, such as S2 and S3, and mark cardiac time intervals between the ECG and vibration events (e.g. paras. 31, 39, 45, etc.) and using principal component analysis to define the marking points of the vibration events (e.g. paras. 40, 88, claims 3, 6, 15, etc.) where the system can plot and provide strips of data (e.g. figure 3, paras. 63, 64, 71, etc.) and shows in figures 1B-D how the events are marked to determine the intervals. Brockway does not disclose that the marking points are displayed on a display or presentation device. Burns discloses a device to sense ECG and vibration events to define marking points of the vibration events on a display to allow the physician to determine different intervals and heart events, such as the mitral valve closing or the aortic valve opening, to diagnose patient conditions (e.g. figures 13, 14, paras. 100-102, 115-117, etc.).  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Brockway, with displaying the marking points of the vibration event for cardiac intervals, as taught by Burns, to provide the predictable results of allowing the physician to determine different intervals and heart events, such as the mitral valve closing or the aortic valve opening, to diagnose patient conditions.
Response to Arguments
Applicant's arguments filed 1/20/22 have been fully considered but they are not persuasive.  The applicant’s arguments that the claims are not directed to a judicial exception due to all the hardware elements being claimed is not persuasive since the hardware elements represent insignificant pre-solution activity that doesn’t practically integrate the abstract idea/mental concept into a complete system.  The elements also represent general/generic elements that are routinely found in the prior art and are merely a nominal or token pre-solution component of the claim and is nothing more than an attempt to generally link the system to a particular technological environment.  It is noted that the claims only display the marking point, which is just a point, and has no relation to any other sensed element in the claim(s), such as in relation to a displayed ECG or vibration event.
The argument that the current claims have priority back to the same family of cases as the Kale reference used in the 102 rejection is not persuasive as claim 1 adds additional subject matter relating to a “deep learning algorithm” not found in the Kale reference or parent applications.  Since the subject matter of the claims sets the effective priority date of the claims, claim 1 is given an effective filing date as the date of the first introduction of the “deep learning algorithm” claim limitation, which was 1/13/2020.  Therefore Kale 20170188866 can be used as a 102a1 reference since it meets the alternative language of “at least one of” PCA or a deep learning algorithm.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/George R Evanisko/            Primary Examiner, Art Unit 3792                                                                                                                                                                                            	3/7/2022